      Case 1:19-cr-00859-DLC Document 30 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :            19cr859 (DLC)
                                         :
 MICHAEL CAMPANA,                        :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X



DENISE COTE, District Judge:

     In advance of the in court sentencing of the defendant on

Friday, July 24, 2020 at 10:00 a.m. in Courtroom 18B, 500 Pearl

Street, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.          To gain

entry to 500 Pearl Street, follow the instructions provided

here: https://nysd.uscourts.gov/sites/default/files/2020-

07/SDNY%20Screening%20Instructions.pdf.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a
         Case 1:19-cr-00859-DLC Document 30 Filed 07/20/20 Page 2 of 2




telephone link by calling 888-363-4749 and using access code

4324948.



Dated:      New York, New York
            July 20, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
